COLLIER, C. J.
— Two questions are raised by the assignment of errors iu this case:—
1. That the verdict is for less than fifty dollars, and there was no affular.il made, to authorise the rendition of a judgment by the Circuit court.
*4422. That there were two issues iu fact, and the finding' of the jury was on one only, without designating which.
In regard to the first question, it was determined by this court in Cummings vs Edmundson, (5 Porter’s Rep. 145,) that no affidavit was necessary to prevent a nonsuit, where the verdict is for less than fifty dollars. The de-, cisión, in that case, overrules the case of Carter vs. Dade, (1 Stew. R. 18) — and is considered by us, as a just exposition of the act of eighteen hundred and seven — (Aik. Dig. 269, sec. 67.)
In Moody vs. Keener, (see p. 218 of this vol.) it was decided, that where the matters submitted to a jury can be concluded from their finding, the verdict will serve as a sufficient warrant for a judgment. It is even “ proper for the court to interpret the meaning of the jury, if their verdict be susceptible of interpretation, rather than refer the issue to another jury” — (Porter vs Rummery, 10 Mass. R. 66; Jenks et al. vs. Hallet et al. Caine’s R. 60.)
In the case at bar, the jury say they “ find the issue for the plaintiff, and assess his damages,” &c. The fair and rational construction of the verdict is this, that the jury negative the defence interposed by the defendants, and find the matters in issue between the parties to be in favor of the plaintiff, and as a consequence, that he is entitled to recover damages, which they ascertain by their verdict.
There is, then, no error in the record — and the judgment is consequently affirmed.